Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on 7/8/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
	The information disclosure statements filed 12/16/21, 5/25/21, 12/28/20 have been considered.
Oath/Declaration
	Oath/Declaration filed on 12/28/20 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kawamura et al. (U.S. Patent No. 9,754,963).
Referring to figures 1-16b, Kawamura et al. teaches a three-dimensional memory device, comprising:
first and second alternating stacks of insulating layers and electrically conductive layers (132/146; 232/246) located over a substrate (10);
a backside trench (79) located between the first and second alternating stacks and laterally extending along a first horizontal direction (see figures 11, 15-16);
memory openings (49) vertically extending through a respective one of the first and second alternating stacks;
memory opening fill structures (55) located within the memory openings, wherein each of the memory opening fill structures comprises a memory film (50) and a vertical semiconductor channel (60); and
a backside trench fill structure (76) located in the backside trench (79) and comprising a row of backside support pillar structures (155/123/223/323) and contacting first portions of a top surface of the substrate, and a backside contact via structure contacting second portions of the top surface of the substrate (see figure 15-16).

Regarding to claim 2, the backside contact via structure (76) comprises a continuous upper backside contact via portion that overlies a horizontal plane including top surfaces of the row of backside support pillar structures (155/123/223/323) and a plurality of lower backside contact via portions that underlie the horizontal plane including the top surfaces of the row of backside support pillar structures and are laterally spaced apart from each other by the row of backside support pillar structures (see figures 15-16).
Regarding to claim 3, the backside contact via structure (76) contacts the top surfaces of the row of backside support pillar structures (123/223/323, see figures 15-16).
Regarding to claim 4, the backside trench fill structure (76) comprises an insulating spacer (74) contacting a sidewall of the first alternating stack, a sidewall of the second alternating stack, and segments of sidewalls of the row of backside support pillar structures (see figures 15-16).
Regarding to claim 5, wherein additional segments of the sidewalls of the rows of backside support pillar structures contact portions of the sidewalls of the first alternating stack and the second alternating stack (see figures 15-16).
Regarding to claim 6, wherein each of the backside support pillar structures (155) comprises a support via structure comprising a semiconductor material and a dielectric oxide liner comprising a dielectric oxide of the semiconductor material (52) and laterally surrounding the support via structure (see figures 15-16).
Regarding to claim 7, the dielectric oxide liner (52) covers and contacts an entirety of a top surface of the support via structure (see figures 7-16).
Regarding to claim 8, each of the memory opening fill structures (55) comprises a respective pedestal channel portion (60) including a respective single crystalline semiconductor material that is epitaxially aligned to a single crystalline semiconductor material within the substrate; and each of the backside support pillar structures (123/223/323) comprises a backside epitaxial pedestal structure having a same material composition as the pedestal channel portions and underlying the support via structures (see figures 14-16, see cols. 15-19).
Regarding to claim 9, wherein one of the backside support pillar structures (123/223/323) has a greater width along a second horizontal direction that is perpendicular to the first horizontal direction than a contact area between the backside contact via structure and the one of the backside support pillar structures (see figures 15-16).
Regarding to claim 10, each of the first alternating stack and the second alternating stack (132/146; 232/246) comprises a first- tier alternating stack and a topmost-tier alternating stack that overlies the first-tier alternating stack; and the top surfaces of the row of backside support pillar structures (123/223/323) are located at, or underneath, a horizontal plane including bottom surfaces of the topmost-tier alternating stacks (see figures 15-16).
Regarding to claim 11, wherein the backside contact via structure comprises:
a doped semiconductor (55) contact via portion that contacts the second portions of the top surface of the substrate (9/10) and top surfaces of the row of backside support pillar structures (123/223/323); and a metallic contact via portion that contacts a top surface of the doped semiconductor contact via portion (76, see figures 15-16).
Regarding to claim 12, wherein a horizontal interface between the metallic contact via portion (76) and the doped semiconductor contact via portion is located within a horizontal plane overlying topmost surfaces of the row of backside support pillar structures (see figures 15-16).
Regarding to claim 13, a three-dimensional memory device, comprising:

a first-tier structure (132/146) located over a substrate (10) and comprising a first alternating stack of first insulating layers and first electrically conductive layers and comprising a first retro- stepped dielectric material portion (165)overlying, and contacting, first stepped surfaces of the first alternating stack (see figures 15-16);
a second-tier structure (232/246) located over the first-tier structure and comprising a second alternating stack of second insulating layers and second electrically conductive layers and comprising a second retro-stepped dielectric material portion overlying, and contacting, second stepped surfaces of the second alternating stack (see figures 15-16);
memory stack structures (55) vertically extending through the first alternating stack and the second alternating stack, wherein each of the memory stack structures comprises a memory film (50) and a vertical semiconductor channel (60);
primary support pillar structures (155), wherein a portion of the primary support pillar structures vertically extend through the second retro-stepped dielectric material portion (265), the first alternating stack and the second alternating stack; and
additional support pillar structures (123/223/323) located below a horizontal plane including a bottommost surface of the second alternating stack (see figures 15-16).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7, 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, 13 of copending Application No. 17/036070; 16/876370 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are covered by the claims of the copending Application No. 17/036070; 16/876370. They correspond as follows:

Present Invention (17/134938)
Copending application (17/036070)
Copending application 16/876370
1
1

2


3


4


5


6
8

7
9

8


9


10


11


12


13

1


The features of claims of the present application are covered by the claims of the copending Application No. 17/036070; 16/876370 as set forth above. The difference between the present application and U.S. Patents are that the claims of the present application are broader than the claim of the patent. The Patents claims anticipate the claims of the present application as detailed above. Therefore, the instant claims are within the scoped of the cited prior art claims. 	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893